Mr. Raymond W. Vowel1
Executive Director
Board for Texas State Hospitals
   and Special Schools
Box S, Capitol Station
Austin, Texas
                             Opinion No. W-655
                            Re:   May the balance of the funds
                                  remaining from specific line
                                  Item appropriations available
                                  for the fiscal year ending
                                  August 31, 1959, be grouped
                                  by the Comptroller into a
                                  lump sum with the approval
                                  and at the request of the
                                  Board for Texas State Hos-
Dear Mr. Vowell:                  pltals and Special Schools.
         The rider to the appropriation to the Board for the
various institutions under its jurisdiction and control con-
tained In House Bill No. 133, Acts 55th Legislature, Regular
Session, 1957, provides as follows:
              "It is hereby declared to be the Legisla-
         tive Intent that the appropriations listed above
         for major repairs, rehabilitation and replacement,
         and for new construction of buildings shall be
         expended as nearly as practicable in the manner
         specified; however, the Board for Texas State
         Hospitals and Special Schools is authorized to
         transfer such amounts as it deems necessary from
         one appropriation item to another for repairs,
         rehabilitation, replacements, or new construction
         with the approval of the Covernor after obtaining
         the advice of the Legislative Budget Board.
              "Any unexpended balances In such appropria-
         tion Items may be used for other needed repairs,
         replacements or new construction. The unexpended
         balances as of August 31, 19% are hereby reap-
         propriated for major repairs, rehabilitation, re-
         placement or new construction durin
         year beginning September 1, 1958.
Mr. Raymond W. Vowell, page 2       (ww-7655)

                                .      *                 ,',~,
         Ordinarily the term "unexpended balance" refers to
the money on hand at the end of any fiscal year. However, in
the instant case, the term "unexpended balances" could not
refer to moneys on hand at the end of the fiscal year since
such construction would vitiate the underlined sentence
quoted above. At the close of the fiscal year, In the
absence of a re-appropriation, such items would lapse. Thus,
none of the moneys could ever be spent for other needed re-
pairs, replacesient,or new construction.
         In view of the fact that the Legislature speci-
fically authorized that the appropriated items could be used
for other needed repairs, replacement, or new construction,
it was the evident intention of the Legislature that such
moneys could be used for such purposes after the specific
work for which such appropriation was made had been accom-
plished. Therefore, it Is our opinion that the term "unex-
pended balances" in the underlined sentence quoted above
refers to those balances remaining after the construction
work for which the items were appropriated has been accom-
plished.
         You are accordingly advised that the balance of
the funds remaining from specific line item appropriations
available for the fiscal year ending August 31, 19.59,may
be grouped by the Comptroller Into a lump sum with the ap-
proval and at the request of the Board for Texas State Hos-
pitals and Special Schools without the approval of the
Governor upon furnishing satisfactory proof that the work
for which the specific appropriation was made has been
accomplished by the Board.


                         SUMMARY


                  Unexpended balances in the ap-
                  propriations for major repairs,
                  rehabilitation, and replacement,
                  and for new construction, may be
                  used for other repairs, replace-
                  ments and new construction by the
Mr. Raymond W. Vowell, page 3        (m-655)


                    Board for Texas State Hospitals
                    and Special Schools without the
                    approval of the Governor.
                                  Yours very truly,
                                  WILL WILSON
                                  Attorney General of Texas


                                  BY
                                       John Reeves
JR:wb:zt                               Assistant


APPROVED:
OPINION COMMITTEE
L. P. Lallar, Chairman
Marvin F. Sentell
Charles D. Cabaniss
Paul W. Floyd, Jr.
Jack Goodman
REXCEWED FOR THE ATTORNEY GENERAL
BY: W. V. Geppert